Title: From Thomas Jefferson to Edmund Bacon, 24 November 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                            
                            Washington Nov. 24. 1807.
                        
                        Davy has been detained till now, the earth having been so frozen that the plants could not be dug up. on the
                            next leaf are directions what to do with them, in addition to which I inclose mr Maine’s directions as to the thorns. he
                            brings a couple of Guinea pigs, which I wish you to take great care of, as I propose to get this kind into the place of
                            those we have now, as I greatly prefer their size & form. I think you had better keep them in some inclosure near your
                            house till spring.    I hope my sheep are driven up every night & carefully attended to.   the finishing every thing about
                            the mill is what I wish always to have a preference to every kind of work. next to that my heart is most set on finishing
                            the garden. I have promised mr Craven that nothing shall run next year in the meadow inclosure where his clearing will
                            be, this is necessary for ourselves that we may mow the clover & feed it green. I have hired the same negroes for
                            another year, & am promised them as long as I want them.    Stewart must be immediately dismissed. If he will do those jobs
                            I mentioned before he goes, he may stay to do them, & have provisions while about them. Joe may work in the way you
                            proposed, so that the whole concern may be together.   I place here the statement of debts &
                            remittances.
                  
                     
                        
                           
                           £
                           s
                           d
                           D 
                           
                           
                               C
                           
                           
                           D
                           
                        
                        
                           Jacob Cooper
                           8-
                           1-
                           6=
                           26.
                           92
                           Oct. 12.
                           remitted
                           101.
                           
                        
                        
                           John Peyton
                           21-
                           12-
                           3=
                           72.
                           04
                           
                           
                           
                           
                        
                        
                           Dr. Jamieson
                           7-
                           10-
                           0=
                           35.
                           
                           Nov. 9.
                           
                           110.
                           
                        
                        
                           James Carr. corn
                           35.
                           
                           Dec. 6.
                           by mr. Craven
                           200.
                           
                        
                        
                           Thos. Burras 18. hogs
                           20.
                           75
                           
                           to the order of Kelly
                           33.
                           33
                        
                        
                           Richd. Anderson flour
                           13.
                           
                           Jan.
                           I shall remit
                           260
                           
                        
                        
                           John Rogers beef & corn
                           117.
                           
                           Feb.
                           do.
                           
                              103.
                           
                           
                              71
                           
                        
                        
                           James Butler. flour
                           10.
                           
                           
                           
                           808.
                           04
                        
                        
                           beeves
                           85.
                           
                           
                           
                           
                           
                        
                        
                           Rob. Burras 20. bar. corn
                           35.
                           
                           
                           
                           
                           
                        
                        
                           Rob. Terril 100 do.
                           175.
                           
                           
                           
                           
                           
                        
                        
                           10,000 ℔ fodder
                           50.
                           
                           
                           
                           
                           
                        
                        
                           your own balance
                           
                              133.
                           
                           
                              33
                           
                           
                           
                           
                           
                        
                        
                           
                           808.
                           04
                           
                           
                           
                           
                        
                     
                  
                        
                        by these remittances & paiments made and to be made you will percieve that the whole will be paid off by
                            the 1st. week in February. Mr. Craven called on me on the 19th. with your order to pay him 100. Dollrs. the 1st. week in
                            Dec. but he said you would recieve 200. D. of his money and that he should be extremely distressed if he could not get the
                            whole sum here. on that I gave him my note to pay 200. D. to his order the 1st week of next month, and you are to use his
                            200. D. instead of that I intended to remit you at that time. last night I recieved from mr Kelly your order to pay him
                            133⅓ D. To reconcile these two transactions, you can use 100. D. of Craven’s money towards paying the debts, pay mr
                            Kelly 100. D. of it in part of your order on me, and I will remit 33⅓ D. according to his order, by which means every
                            thing will be brought to rights. I shall write to him on this subject & shall be glad to learn that this arrangement is
                            made & is satisfactory. I tender you my best wishes.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. I have forgot to mention that in the box of Paccans there are 3. papers of seeds, to wit,
                                Cucumber tree, Mountain Laurel, & Pitch pine. the 2 former Wormley must plant in the Nursery and he must plant the
                                Pitch pine in the woods along the new road leading from the house to the river, on both sides of the road. he is just
                                to lay the seed on the ground & scratch half an inch of earth over it.
                            Directions for mr Bacon.
                            If the weather is not open & soft when Davy arrives, put the box of thorns into the cellar where they
                                may be entirely free from the influence of cold, untill the weather becomes soft, when they must be planted in the
                                places of those dead through the whole of the hedges which inclose the two orchards, so that the old & the new shall
                                be compleat at 6. I. distance for every plant. if any remain, plant them in the Nursery of thorns. there are 2000. I
                                send mr. Maine’s written instructions about them, which must be followed most minutely. the other trees he brings are
                                to be planted as follows.
                            4. Purple beaches. in the clumps which are in the South West & Northwest angles of the house (which
                                Wormly knows) there were 4. of these trees planted last spring, 2. in each clump. they all died, but the places will
                                be known by the remains of the trees, or by the sticks marked No. IV. in the places. I wish these now sent to be
                                planted in the same places.
                            4. Robineas, or red locusts. in the clumps in the N.E. & S.E. angles of the house, there were 2. of
                                these planted last spring, to wit, 1. in each. they are dead, and 2. of these are to be planted in the same places,
                                which may be found by the remains of the trees, or by sticks marked V. the other 2. may be planted in any vacant
                                places in the S.W. & N.W. angles.
                            4. Prickly Ash. in the S.W. angle of the house there was planted 1. of these trees last spring, &
                                in the N.W. angle 2. others. they are dead. 3. of these now sent are to be planted in their places which may be found
                                by the remains of the trees, or by sticks marked VII. the 4th. may be planted in some vacant space of the S.W. angle.
                            6. Spitzenberg apple trees. plant them in the S.E. orchard in any places where apples have been
                                planted & are dead.
                            5. Peachtrees. Plant in S.E. orchard wherever Peach trees have died.
                            
                                
                                    
                                        500. October Peach stonesa box of Paccan nuts
                                        ⎬
                                        the Nursery must be enlarged, & these planted in the new
                                            parts, & mr Perry must immediately extend the paling so as to include these, & make the
                                            whole secure against hares.
                                    
                                
                            
                            Some turfs of a particular grass. Wormly must plant these in some safe place of the orchard where he
                                will know them & keep other grass from the place.
                        
                    